Citation Nr: 1612001	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches, prior to March 29, 2011 and to a rating in excess of 50 percent, thereafter.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The appellant served on active duty in the US Navy from June 1988 to June 2008.

These matters come before the Board of Veterans' Appeals, hereinafter the Board, from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  The file was later transferred to the RO in Waco, Texas, where the appellant appeared and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of that hearing is of record.  The Board previously considered these issues in September 2013 and July 2015, at which times it remanded for additional development.

In the September 2008 rating decision, the RO granted service connection for migraine headaches, with a noncompensable rating, effective July 1, 2008; and service connection for hypertension, with a noncompensable rating, also effective July 1, 2008.  Thereafter, in a December 2013 rating decision, the RO increased the rating for migraine headaches from 0 to 30 percent, effective October 2, 2013.  Then, in a July 2015 decision, the Board granted a higher rating of 50 percent for migraine headaches, from March 29, 2011, forward.  See also August 2015 rating decision.  This was not a full grant of the benefit sought, and the appeal continues.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  The weight of the evidence supports a finding that, prior to March 29, 2011, the Veteran's migraine headaches manifested as prostrating attacks, occurring on average more than once a month, but these attacks were not completely prostrating or productive of severe economic inadaptability.

2.  From March 29, 2011, forward, the Veteran is already in receipt of the maximum schedular rating for migraine headaches and there is no indication that his disability picture warrants consideration of an extraschedular rating.

3.  The evidence does not show a history of diastolic pressure predominantly 100 or more; continuous medication for control of his hypertension is shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for migraine headaches, prior to March 29, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2015).

2.  The criteria for a rating higher than 50 percent for migraine headaches, from March 29, 2011, forward, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2015).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in February 2008, prior to the initial adjudication of the claim in September 2008.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran was afforded VA examinations in March 2008, March 2011, and October 2013, to determine the severity of his claimed disabilities.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed, or that further medical evidence is needed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Migraines

Migraines are rated under section 4.124(a) Diagnostic Code 8100.  Migraines will be assigned a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months and a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Regarding the term "productive of economic inadaptability" that is used in the description of symptoms required for a 50 percent rating, the Court has found that term to mean either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

The Veteran's migraines are rated as noncompensable prior to March 29, 2011, and as 50 percent disabling therefrom.  See rating decisions from September 2008, December 2013 and August 2015.  The Board finds that a rating of 30 percent, but no higher, is warranted for the period prior to March 29, 2011.  The Board further finds that a rating higher than 50 percent is not warranted from March 29, 2011, forward.

At the March 2008 VA examination, the Veteran reported a five year history of headaches diagnosed as migraines.  Symptoms included a throbbing sensation, light sensitivity, and some nausea.  When headaches occurred, he was able to go to work but required medication.  He reported daily headaches lasting three hours.  

In his April 2009 substantive appeal, the Veteran stated that his migraine headaches were so severe at times that he would have to go to the emergency room.  He also stated that he was currently taking medication for this disability.

At the March 2011 VA examination, the Veteran reported that his migraines normally occur when he wakes up in the morning; are associated with occasional nausea, light sensitivity, and, previously, vomiting.  He stated that he can usually continue activities but has to take a break to refocus; occasional Toradol injections help, but render him incapacitated for the rest of the day.  Headaches occurred daily, tended to last three hours, and less than half of the attacks were prostrating.

In his May 2013 Board hearing, the Veteran stated that his migraines had increased in both severity and frequency.  He testified that in the morning his eyes are sensitive to light and occasionally he gets nauseated and vomits.  He stated that this is a daily occurrence and that he normally takes Motrin but after an extended period of time Motrin no longer works and he has to go to the emergency room for a Toradol shot, which then requires him to be off work for the whole day.  The attacks last from two to three hours, requiring him to lie down, usually in his car.

At the October 2013 VA examination, the Veteran reported a history of headaches diagnosed as migraines in 2003, shortly after he returned from service in Iraq, with the headaches intensifying in 2006.  He described the headaches as throbbing with pain on both sides of the head, and stated that they occur daily and typically last up to three hours.  He takes Motrin in large doses on a daily bases for the headaches, and at times these are so severe that he goes to the emergency room for a Toradol injection with reliably helps but renders him too groggy to function the rest of the day.  These severe episodes occur approximately every three or four months.  The headaches are associated with nausea, vomiting, sensitivity to light, and paresthesia.  With regard to functional impact, the examiner noted that the headaches have a severe effect on the Veteran's level of functioning, as he is unable to function for several hours on most days because of the headache pain.  She noted that the Veteran reports prostrating attacks of headache pain for which he lies down and closes the curtains while putting a towel over his eyes; these attacks occur approximately twice a week. Last, she noted that the Veteran currently works as a security guard, but is worried that he will not be able to continue due to headaches.

In view of the above, the Board finds that, for the period prior to March 29, 2011, the evidence of record shows migraines with characteristic prostrating attacks occurring on average more than once a month.  In this regard, the Board notes that Veteran reported daily migraine headaches, lasting three hours.  He also stated that they were so severe at times that he would have to go to the emergency room.  As such, the Veteran's disability picture appears to approximate the one contemplated for a 30 percent rating under DC 8100.  The maximum rating of 50, however, is not warranted as the evidence does not show completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, at the March 2008 VA examination, the Veteran stated that the headaches did not prevent him from working.  While he reported visits to the emergency room due to his headaches, there is no indication that such visits resulted in economic inadaptability.  

For the period beginning in March 29, 2011, the Board notes that the Veteran is already in receipt of the maximum 50 percent rating available under DC 8100.  Accordingly, a higher rating under DC 8100 is not warranted.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  There is no evidence or argument that the Veteran is unemployable due his migraine headaches.  Rather, the evidence shows that he has been employed.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the Board finds that a rating of 30 percent, but no higher, for migraine headaches is warranted prior to March 29, 2011.  In addition, the Board finds that a rating in excess of 50 percent is not warranted from March 29, 2011.

Hypertension

The Veteran's hypertension is rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The medical evidence of record reflects that the Veteran requires continuous medication for control of hypertension.  The October 2013 VA examination indicates that he was started on Tenormin in July 2001 and that he is currently on hydrochlorothiazide and lisinopril.  See also March 2011 VA examination (stating that continuous medication is required for control of hypertension).

VA treatment records show reports of high blood pressure, when measured at home by the Veteran.  See October 2013 VA examination (reporting diastolic pressure around 98 at home); 10/05/2015 VBMS entry, CAPRI at 51.  A November 2012 shows that the Veteran's medication regimen was adjusted to improve blood pressure control.  See 10/05/2015 VBMS entry, CAPRI at 76.  Otherwise, VA treatment records show that blood pressure has been stable or adequately controlled.  See 10/05/2015 VBMS entry, CAPRI at 68, 89, 111, and 159.

The March 2011 VA examination report reflects a blood pressure reading of 146/108.  The October 2013 VA examination report reflects blood pressure readings of 144/88, 126/86, and 142/90. 

The Board has reviewed blood pressure readings reflected in VA outpatient treatment records for the period from July 2008 to September 2015, which reflect diastolic readings below 100 except for the aforementioned March 2011 VA examination, which reflects a reading of 146/108.  Accordingly, there is no finding of diastolic pressure predominantly 100 or more.  Thus, despite his undisputed need for continuous medication, the criteria for a compensable rating have not been met.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the evidence does not support assignment of a compensable evaluation for the Veteran's hypertension.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

For the period prior to March 29, 2011, entitlement to a rating of 30 percent for migraine headaches is granted.

From March 29, 2011, forward, a rating higher than 50 percent for migraine headaches is denied.

Entitlement to an initial compensable rating for hypertension is denied.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


